

113 S1427 : Family Farmer Bankruptcy Clarification Act of 2013
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1427IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mr. Grassley (for
			 himself and Mr. Franken) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 FinanceSeptember 10, 2013Committee discharged; referred to the Committee on the JudiciaryA BILLTo amend title 11 of the United States Code to clarify
		  the rule allowing discharge as a nonpriority claim of governmental claims
		  arising from the disposition of farm assets under chapter 12
		  bankruptcies.1.Short titleThis Act may be cited as the
			 Family Farmer Bankruptcy Clarification
			 Act of 2013.2.Clarification of rule
			 allowing discharge to governmental claims arising from the disposition of farm
			 assets under chapter 12 bankruptcies(a)In
			 generalSubchapter II of
			 chapter 12 of title 11, United States Code, is amended by adding at the end the
			 following:1232.Claim by a
				governmental unit based on the disposition of property used in a farming
				operation(a)Any unsecured
				claim of a governmental unit against the debtor or the estate that arises
				before the filing of the petition, or that arises after the filing of the
				petition and before the debtor’s discharge under section 1228, as a result of
				the sale, transfer, exchange, or other disposition of any property used in the
				debtor’s farming operation—(1)shall be treated
				as an unsecured claim arising before the date on which the petition is
				filed;(2)shall not be
				entitled to priority under section 507;(3)shall be provided
				for under a plan; and(4)shall be
				discharged in accordance with section 1228.(b)For purposes of
				applying sections 1225(a)(4), 1228(b)(2), and 1229(b)(1) to a claim described
				in subsection (a) of this section, the amount that would be paid on such claim
				if the estate of the debtor were liquidated in a case under chapter 7 of this
				title shall be the amount that would be paid by the estate in a chapter 7 case
				if the claim were an unsecured claim arising before the date on which the
				petition was filed and were not entitled to priority under section 507.(c)For purposes of
				applying sections 523(a), 1228(a)(2), and 1228(c)(2) to a claim described in
				subsection (a) of this section, the claim shall not be treated as a claim of a
				kind specified in section 523(a)(1).(d)(1)A governmental unit may
				file a proof of claim for a claim described in subsection (a) that arises after
				the date on which the petition is filed.(2)If a debtor files a tax return after
				the filing of the petition for a period in which a claim described in
				subsection (a) arises, and the claim relates to the tax return, the debtor
				shall serve notice of the claim on the governmental unit charged with the
				responsibility for the collection of the tax at the address and in the manner
				designated in section 505(b)(1). Notice under this paragraph shall state that
				the debtor has filed a petition under this chapter, state the name and location
				of the court in which the case under this chapter is pending, state the amount
				of the claim, and include a copy of the filed tax return and documentation
				supporting the calculation of the claim.(3)If notice of a claim has been served
				on the governmental unit in accordance with paragraph (2), the governmental
				unit may file a proof of claim not later than 180 days after the date on which
				such notice was served. If the governmental unit has not filed a timely proof
				of the claim, the debtor or trustee may file proof of the claim that is
				consistent with the notice served under paragraph (2). If a proof of claim is
				filed by the debtor or trustee under this paragraph, the governmental unit may
				not amend the proof of claim.(4)A claim filed under this subsection
				shall be determined and shall be allowed under subsection (a), (b), or (c) of
				section 502, or disallowed under subsection (d) or (e) of section 502, in the
				same manner as if the claim had arisen immediately before the date of the
				filing of the
				petition..(b)Technical and
			 conforming amendments(1)In
			 generalSubchapter II of
			 chapter 12 of title 11, United States Code, is amended—(A)in section 1222(a)—(i)in paragraph (2), by striking
			 unless— and all that follows through the holder
			 and inserting unless the holder;(ii)in paragraph (3), by striking
			 and at the end;(iii)in paragraph (4), by striking the period at
			 the end and inserting ; and; and(iv)by adding at the end the following:(5)subject to section 1232, provide for the
				treatment of any claim by a governmental unit of a kind described in section
				1232(a).;(B)in section
			 1228—(i)in
			 subsection (a)—(I)in the matter
			 preceding paragraph (1)—(aa)by inserting a
			 comma after all debts provided for by the plan; and(bb)by inserting a
			 comma after allowed under section 503 of this title; and(II)in paragraph
			 (2), by striking the kind and all that follows and inserting
			 a kind specified in section 523(a) of this title, except as provided in
			 section 1232(c).; and(ii)in
			 subsection (c)(2), by inserting , except as provided in section
			 1232(c) before the period at the end; and(C)in section
			 1229(a)—(i)in paragraph (2), by striking
			 or at the end;(ii)in paragraph (3), by striking the period at
			 the end and inserting ; or; and(iii)by adding at the end the following:(4)provide for the
				payment of a claim described in section 1232(a) that arose after the date on
				which the petition was
				filed..(2)Table of
			 sectionsThe table of sections for subchapter II of chapter 12 of
			 title 11, United States Code, is amended by adding at the end the
			 following:1232. Claim by a governmental unit based on the disposition of
				property used in a farming
				operation..(c)Effective
			 dateThe amendments made by this section shall apply to any
			 bankruptcy case that—(1)is pending on the
			 date of enactment of this Act and relating to which an order of discharge under
			 section 1228 of title 11, United States Code, has not been entered; or(2)commences on or
			 after the date of enactment of this Act.